            Case 2:19-cv-00893-MJH Document 1 Filed 07/24/19 Page 1 of 12



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 PYROTECHNICS MANAGEMENT, INC.,                        )
                                                       )
                               Plaintiff,              )
                                                       )
              v.                                       )         Civil Action No. ___
                                                       )
 XFX PYROTECHNICS LLC and fireTEK.                     )         JURY TRIAL DEMANDED
                                                       )
                               Defendants.             )


                                             COMPLAINT

       Plaintiff, Pyrotechnics Management, Inc. (hereinafter “Pyrotechnics”) by its counsel,

Cohen & Grigsby, P.C., files this Complaint against Defendants XFX Pyrotechnics LLC

(“XFX”) and fireTEK, stating as follows:

                                   PRELIMINARY STATEMENT

       1.          This is an action for copyright infringement, tortious interference with prospective

contractual relations, and unfair competition seeking injunctive relief and damages arising out of

Defendants’ unauthorized copying, distribution and sale of command/control protocols in which

Pyrotechnics owns the copyright; and arising out of the unauthorized distribution and sale of

fireTEK products that incorporate or reproduce such command/control protocols (herein “the

Infringing Goods”). On information and belief, Defendant fireTEK has collaborated with XFX

resulting in XFX’s liability for the distribution and sale of the Infringing Goods in this judicial

district and throughout the United States.
            Case 2:19-cv-00893-MJH Document 1 Filed 07/24/19 Page 2 of 12



                                          THE PARTIES

       2.       Plaintiff, Pyrotechnics is a Pennsylvania corporation with a principal place of

business at 863 Benner Pike Ste. 100, State College, PA 16801-7315.

       3.       Pyrotechnics manufactures digital pyrotechnics firing systems and related

products that are used to create fireworks displays. Pyrotechnics sells such systems and products

worldwide, including in this judicial district. Many of those systems and products incorporate

the FireOne command/control protocols that Pyrotechnics authored and for which Pyrotechnics

is sole owner of all copyrights.

       4.       Upon information and belief, Defendant fireTEK is a Romanian corporation with

a place of business at Strada Silvestru 24A, Iaşi, Romania.

       5.       Upon information and belief, Defendant fireTEK is owned by Laurian Antoci.

       6.       Upon information and belief, fireTEK sells digital pyrotechnic firing equipment

and related products worldwide, including in the United States. fireTEK is a competitor of

Pyrotechnics in the distribution and sale of digital pyrotechnics firing systems and related

products.

       7.       Defendant XFX is, on information and belief, a Pennsylvania limited liability

company with a place of business at 44 Ridgewood Drive, McDonald, Pennsylvania 15057.

       8.       On information and belief, XFX distributes and offers for sale fireTEK’s digital

pyrotechnics firing systems and related products in the United States and Canada.

       9.       Upon information and belief, XFX sells fireworks and fireTEK products

throughout the United States and Canada.




                                                 2
         Case 2:19-cv-00893-MJH Document 1 Filed 07/24/19 Page 3 of 12



                                JURISDICTION AND VENUE

       10.     This Court has original jurisdiction under 17 U.S.C. § 104 et seq. and 28 U.S.C.

§§ 1331 and 1338 based on acts of copyright infringement committed in the United States.

       11.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1400(a).

       12.     This Court has personal jurisdiction over XFX pursuant to 42 Pa. C.S. § 5301 and

Federal Rule of Civil Procedure 4(k) due to XFX’s formation under the laws of Pennsylvania

and its continuous and systematic business within Pennsylvania.

       13.     This Court has personal jurisdiction over fireTEK pursuant to 42 Pa. C.S. § 5322

and Federal Rule of Civil Procedure 4(k) due to fireTEK’s transacting business within

Pennsylvania, contracting to supply merchandise in Pennsylvania, and causing harm or tortious

injury in Pennsylvania.

                                 FACTUAL ALLEGATIONS

       14.     Plaintiff, Pyrotechnics has been a world leader in the manufacture and sale of

digital pyrotechnic firing systems for nearly twenty-five years.

       15.     Pyrotechnics digital pyrotechnic firing systems and related products are sold

under the brand name “FireOne” (herein “the FireOne Products”). FireOne systems and products

are also sometimes referred to as “F1” systems and products.

       16.     The FireOne brand is used in connection with a variety of digital pyrotechnic

firing systems and related products. Certain FireOne systems include FireOne field modules

which are used for remote ignition of pyrotechnic products such as fireworks.

       17.     FireOne field modules are activated through the use of FireOne’s

command/control protocol (the “Protocol”). The FireOne field modules use the Protocol to

communicate with a FireOne control panel.



                                                 3
          Case 2:19-cv-00893-MJH Document 1 Filed 07/24/19 Page 4 of 12



       18.     In response to commands, the FireOne control panel uses the Protocol to

communicate to one or more FireOne field modules so as to cause the FireOne field modules to

execute certain predefined functions. Such functions include, but are not limited to, causing the

FireOne field modules to ignite pyrotechnic products that are electrically connected to the

FireOne field modules.

       19.     The Protocol enables the operator to use the FireOne control panel and FireOne

field modules to execute fireworks displays in which fireworks are ignited in a particular order

and at specific times.

       20.     Pyrotechnics has invested substantial time and money to develop the FireOne

system in which the Protocol is an integral and essential part.

       21.     The Protocol is an original work of authorship that is owned by Pyrotechnics and

that is protected under the U.S. copyright law. Pyrotechnics has registered its copyright in the

U.S. Copyright Office under Registration Number TX 8-738-709. A true copy of Certificate of

Registration of the U.S. Copyright Office is attached hereto as Exhibit A.

       22.     The U.S. Copyright Act grants certain exclusive rights to the owners of

copyrighted works. 17 U.S.C. § 106(1)-(5). Among other rights, the Act grants the owner of a

copyrighted work the exclusive right to reproduce the copyrighted work and the exclusive right

to distribute copies of the work by sale.

       23.     The U.S. Copyright Act grants to copyright owners the exclusive right to

determine whether to license their works for copying and distribution, to whom they will grant

such licenses, and terms on which they are willing to grant such licenses. Pyrotechnics has not

granted any license, permission, or authorization, either directly or indirectly, to fireTEK, XFX,

or any other party with respect to any Pyrotechnics’ copyrighted work, including the Protocol.




                                                 4
         Case 2:19-cv-00893-MJH Document 1 Filed 07/24/19 Page 5 of 12



       24.     fireTEK is manufacturing, distributing, and selling fireTEK routers that fireTEK

claims can control Pyrotechnics’ FireOne field modules (the “fireTEK Routers”). fireTEK

further claims that purchasing fireTEK Routers eliminates the need to purchase FireOne control

panels in order to use FireOne field modules to orchestrate a pyrotechnics display.

       25.     On January 23, 2019, fireTEK posted information concerning its fireTEK Routers

on several websites, including the fireTEK Facebook® page, the UK Fireworks Forum, and

pyrofan.com, among others. Copies of these posts are attached hereto as Exhibit B.

       26.     Each of fireTEK’s posts boasted that its new product “[c]an direct control F1

modules (no need F1 panels – it can replace it and add more useful features to end users” and

that the “fireTEK router can control up to 50 F1 modules.” See Ex. B.

       27.     When one user on pyrofan.com responded to the post requesting the price of the

new fireTEK Routers, fireTEK responded, “[a]s price it will start from 1500 to 2000 depending

on the options you want to add: GPS and DMX. And if you pay only 400 (500 with internal

audio player and 550 with time code also) more for a fireTEK remote you can wireless control

your F1 modules with centralized and local error reports and even with possibility to local

control of each F1 router. Think about how much it cost a F1 wireless solution and it is not so

good like fireTEK wireless.” See Ex. B.

       28.     These posts also embed a video posted by fireTEK owner Laurian Antoci on

youtube.com, also uploaded on January 23, 2019, which demonstrates a fireTEK Router

controlling a FireOne field module (the “YouTube Video”). A screenshot of the YouTube Video

is attached hereto as Exhibit C. The video is available at

https://www.youtube.com/watch?v=GAqe4NaJOuE&feature=youtu.be.




                                                 5
             Case 2:19-cv-00893-MJH Document 1 Filed 07/24/19 Page 6 of 12



           29.     The YouTube Video again acknowledged in the description of the video that

“[t]his device can direct control F1 modules and replace F1 panels and add more useful features

to your F1 system.” See Ex. C.

           30.   In order to control the FireOne field modules (a/k/a “the F1 modules”), the

fireTEK Routers must incorporate the Protocol.

           31.   Without using the Protocol, the fireTEK Routers cannot communicate with and

control the FireOne field module as shown in the YouTube Video.

           32.   Pyrotechnics has never authorized fireTEK to copy, distribute, sell or use the

Protocol.

           33.   Upon information and belief, fireTEK created the infringing fireTEK Routers at

the request of Ralph Piacquadio, the managing member of XFX.

           34.   Mr. Piacquadio is a pyrotechnician who has frequently used Pyrotechnics’

FireOne firing system to choreograph and produce fireworks displays for many Pyrotechnics’

clients.

           35.   Upon information and belief, Ralph Piacquadio, on behalf of XFX, procured

FireOne Products for fireTEK to enable fireTEK to copy the Protocol and incorporate the

Protocol in fireTEK’s products so as to unlawfully copy, distribute, sell and use the Protocol and

to knowingly cause others to also copy, distribute, sell and use the Protocol.

           36.   Upon information and belief, XFX is the exclusive distributor of fireTEK’s

products in the United States and Canada.

           37.   fireTEK and XFX have infringed, and caused others to infringe, Pyrotechnics’

exclusive rights under 17 U.S.C. § 106 by the unauthorized importation, distribution, use and

sale of fireTEK Routers that incorporate the Protocol.




                                                  6
          Case 2:19-cv-00893-MJH Document 1 Filed 07/24/19 Page 7 of 12



       38.     The Copyright Act authorizes awards of statutory damages of up to $150,000 per

work for willful infringements and awards of attorney’s fees to the prevailing party, among other

relief. 17 U.S.C. § 504.

       39.     The Copyright Act also grants this Court the authority to issue injunctive relief on

a nationwide basis to prevent further infringements such as those that have been committed and

are being committed by XFX and fireTEK. 17 U.S.C. § 502.

       40.     In letters dated March 18, 2019, Pyrotechnics complained to XFX and fireTEK

about their infringing activities with respect to Protocol. Copies of those letters are attached

hereto as Exhibits D and E, respectively.

       41.     Neither XFX nor fireTEK has made any written response to the letters from

Pyrotechnics. The principal of fireTEK, Laurian Antoci, told Mr. Daniel Barker, the owner of

Pyrotechnics, that had he received the letters and admitted that the Protocol had been taken from

FireOne Products incorporated into fireTEK products. Further, Mr. Antoci told Mr. Barker that

he intended to continue to copy, distribute, sell and use the Protocol in fireTEK products with no

accounting to Pyrotechnics. Mr. Antoci further informed Mr. Barker that if Pyrotechnics brought

any legal proceeding against fireTEK, Mr. Antoci intended to delay and forestall any final

decision in such a proceeding for years and that, meanwhile, he would continue to copy,

distribute, sell and use the Protocol throughout the course of the proceeding.

       42.     In fact, in July 2019, Pyrotechnics Guild International, Inc., a trade organization

for pyrotechnicians in the United States, circulated its PGI Bulletin, a trade publication, which

included an advertisement from fireTEK again highlighting its “fireTEK to F1 compatibility.” It

further claimed “fireTEK can control any F1 firing module and improve F1 system capabilities

…. fireTEK firing modules can be controlled from any F1 control panel. Add to your F1 system




                                                  7
          Case 2:19-cv-00893-MJH Document 1 Filed 07/24/19 Page 8 of 12



the possibility to directly control any DMX device automatically or semiautomatically, increase

firing accuracy and speed up to 1 ms, ensure 100% fire and more.” A copy of that advertisement

is attached hereto as Exhibit F.

       43.     Phone numbers for Mr. Piacquadio and another XFX employee are listed as the

United States contacts on the fireTEK advertisement circulated in the PGI Bulletin. See Ex. F.

       44.     Pyrotechnics has been and will continue to be irreparably harmed by Defendants’

continued copyright infringement and unfair competition as described herein for which there is

no adequate remedy at law. Unless restrained by the Court, Pyrotechnics will continue to be

irreparably injured by Defendants’ unlawful conduct.

                         COUNT I: COPYRIGHT INFRINGEMENT

       45.     Pyrotechnics repeats and incorporates by reference, as if fully set forth herein,

paragraphs 1 through 44 above.

       46.     Pyrotechnics is the copyright owner of the Protocol as described above.

       47.     Pyrotechnics has not authorized fireTEK or XFX to make any use of

Pyrotechnics’ copyrighted work by copying, reproducing, importing, distributing or selling

fireTEK routers that incorporate Pyrotechnics’ copyrighted Protocol.

       48.     Defendants’ importation, distribution, and sale of fireTEK Routers has violated

the exclusive rights of Pyrotechnics under 17 U.S.C. § 106 in the Protocol. Among other things,

and without limitation, Defendants have copied the copyrighted works of Pyrotechnics, imported

or caused to be imported those copies to the United States, and distributed those copies for sale

within this judicial district and throughout the United States.




                                                  8
          Case 2:19-cv-00893-MJH Document 1 Filed 07/24/19 Page 9 of 12



       49.        Defendants’ acts complained of herein violate 17 U.S.C. § 106 of the Copyright

Act, and have been undertaken in reckless and willful disregard for Pyrotechnics’ rights in and to

its copyrights.

       50.        Unless and until enjoined by this Court, the acts of Defendants complained of

herein will continue unabated, all to the continuing damage and detriment of Pyrotechnics, for

which Pyrotechnics has no adequate remedy at law.

    COUNT II: TORTIOUS INFERENCE WITH PROSPECTIVE CONTRACTUAL
                             RELATIONS

       51.        Pyrotechnics repeats and incorporates by reference, as if fully set forth herein,

paragraphs 1 through 50 above.

       52.        Upon information and belief, Defendants have intentionally and improperly

interfered with, and continue to interfere with, Pyrotechnics’ prospective contractual

relationships with customers by inducing or otherwise causing them not to enter into contracts

with Pyrotechnics by marketing and selling products that infringe upon Pyrotechnics’

copyrighted Software.

       53.        Such interference by Defendants is not privileged.

       54.        As a direct and proximate result of Defendants’ wrongful conduct, Pyrotechnics

has been damaged in its business and reputation, has suffered irreparable harm and will continue

to suffer immediate and irreparable harm unless and until Defendants are enjoined from their

wrongful conduct.

       55.        Pyrotechnics’ remedies at law are not adequate, and it cannot be fully

compensated by an award of money damages alone.




                                                    9
         Case 2:19-cv-00893-MJH Document 1 Filed 07/24/19 Page 10 of 12



       56.     Defendants’ wrongful acts, as more fully described above, will continue unless

enjoined.

                            COUNT III: UNFAIR COMPETITION

       57.     Pyrotechnics repeats and incorporates by reference, as if fully set forth herein,

paragraphs 1 through 56 above.

       58.     Pyrotechnics and Defendants compete against one another in the pyrotechnics

industry, as each sells digital pyrotechnics firing systems.

       59.     Pyrotechnics has a legitimate business interest in the copyrighted Protocol that is

being unlawfully infringed by Defendants, as alleged above, and in protecting its customer

relationships from unlawful interference.

       60.     Defendants have engaged in deliberate acts of unfair competition against

Pyrotechnics including, but not limited to, Defendants’ infringement of Pyrotechnics’ copyright

and Defendants’ intentional interference with Pyrotechnics’ prospective contractual relationships.

       61.     As a direct and proximate result of Defendants’ wrongful conduct, Pyrotechnics

has suffered damages and immediate and irreparable harm and will continue to suffer such harm

and damage unless and until Defendants are enjoined from such conduct.

                                     REQUESTED RELIEF

       WHEREFORE, Pyrotechnics prays that judgment be entered in its favor and against

Defendants, as follows:

               a.      The Court adjudge and declare that Defendants have infringed

Pyrotechnics’ copyright in violation of 17 U.S.C. § 101, et seq.;

               b.      The Court award Pyrotechnics statutory damages under the Copyright Act

in the amount of $150,000 per work infringed and actual and treble damages;



                                                 10
         Case 2:19-cv-00893-MJH Document 1 Filed 07/24/19 Page 11 of 12



               c.      The Court award Pyrotechnics its actual damages arising out of

Defendants’ copyright infringement, tortious interference with prospective contractual relations,

and unfair competition, plus the profits derived by Defendants’ wrongful use of Pyrotechnics’

copyrighted works;

               d.      The Court permanently enjoins Defendants, their officers, agents, servants,

and employees as well as those persons or affiliated companies in active concert or participation

with them, from infringing any of Pyrotechnics’ exclusive rights under the Copyright Act,

including but not limited to, importing, distributing, copying and selling copies of Pyrotechnics’

copyrighted works;

               e.      The Court award Pyrotechnics’ its costs and expenses, including

reasonable attorneys’ fees; and

               f.      The Court grant such further and additional relief as this Court may deem

just and proper.

                                    JURY TRIAL DEMAND

       Pyrotechnics requests a trial by jury as to all issues so triable.




                                                  11
         Case 2:19-cv-00893-MJH Document 1 Filed 07/24/19 Page 12 of 12



                                            Respectfully submitted:

                                            COHEN & GRIGSBY, P.C.


                                            By: /s/ Kevin C. Harkins
                                                    Kevin C. Harkins
                                                    PA. I.D. No. 59915
                                                    Fred L. Tolhurst
                                                    PA. I.D. No. 22040
                                                    Lucy E. Hill
                                                    PA. I.D. No. 323731

                                                   COHEN & GRIGSBY, P.C.
                                                   625 Liberty Avenue
                                                   Pittsburgh, PA 15222-3152
                                                   (412) 297-4900

                                                   Counsel for Plaintiff,
Dated: July 24, 2019                               Pyrotechnics Management, Inc.
3060756.v1




                                       12
